                          Case 19-14796-mkn          Doc 1274    Entered 05/13/21 14:25:46        Page 1 of 3


                      1   LEE HIGH, LTD.
                          Elizabeth High, Esq.
                      2   Nevada Bar No. 10082
                          448 Ridge Street
                      3
                          Reno, Nevada 89501
                      4   Telephone: 775.324.1011
                          Email: e.high@lee-high.com
                      5
                          Attorneys for Interested Party
                      6   Jefferson Loflin
                      7                               UNITED STATES BANKRUPTCY COURT
                      8                                    FOR THE DISTRICT OF NEVADA
                      9
                          In re:                                               Case No. BK-S-19-14796-MKN
                     10

                     11            GYPSUM RESOURCES                            Jointly Administered with
                                   MATERIALS, LLC,                             Case No. BK-S-19-14799-MKN
                     12

                     13            □ Affects Gypsum Resources Materials, LLC   Chapter 11 Case
                                   □ Affects Gypsum Resources, LLC             STIPULATION FOR RELIEF FROM
                     14
                                   x Affects all Debtors                       THE AUTOMATIC STAY
                     15
                                                                               (NO HEARING REQUIRED)
                     16

                     17             This stipulation (“Stipulation”) is made by and between Gypsum Resources Materials, LLC
                     18   and Gypsum Resources, LLC (collectively, “Debtors”), by and through their counsel, Brett A.
                     19   Alexrod, Esq., Fox Rothschild, LLP, and interested party Jefferson Loflin (“Loflin”), by and through
                     20   his counsel, Lee High Ltd. and is predicated upon the following:
                     21                                     RELEVANT BACKGROUND
                     22             1.     On January 7, 2019, Loflin filed a Complaint in the Eighth Judicial District Court
                     23   for the District of Nevada, Clark County against Karl Kosey (“Defendant” or “Kosey”) as Case
                     24   No. A-19-787012-C, entitled Loflin v. Kosey et al. (the “State Court Case”).
                     25             2.     On July 26, 2019, the Debtors filed separate voluntary petitions under Chapter 11
                     26   of Title 11 of the Bankruptcy Code, thereby commencing the above-captioned Chapter 11 cases
                     27   (“Chapter 11 Cases”). Docket No. 1.
                     28
  LEE HIGH, LTD.
 448 RIDGE STREET
RENO, NEVADA 89501
    (775) 324-1011
                          Case 19-14796-mkn        Doc 1274      Entered 05/13/21 14:25:46       Page 2 of 3


                      1          3.     On August 5, 2019, the Court entered the Order Directing Joint Administration of
                      2   Related Cases Pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015, ordering that the
                      3   Chapter 11 Cases be jointly administered. Docket No. 29.
                      4          4.     On November 26, 2019, Kosey named both Debtors as third-party defendants in
                      5   the State Court Case.
                      6          5.     On February 6, 2020, counsel for the Debtors in the State Court Case filed the
                      7   Third-Party Defendants Gypsum Resources, LLC and Gypsum Resource Materials, LLC Notice
                      8   of Bankruptcy Actions. Debtors thereafter filed the Third-Party Defendants Gypsum Resources
                      9   Materials, LLC and Gypsum Resources, LLC’s Answer to Karl Kosey’s Third-Party Complaint
                     10   on March 3, 2020.
                     11          6.     Debtors and Loflin have met and conferred and have agreed and stipulate as
                     12   follows:
                     13                 a. The automatic stay pursuant to 11 U.S.C. § 362(a) shall be terminated for the
                     14                       purpose of allowing Loflin to propound discovery on the Debtors to assist him
                     15                       with his claims against Kosey in the State Court Case;
                     16                 b. Loflin’s claims against the Bankruptcy Estate are zero; and
                     17                 c. Nothing in this Stipulation shall prevent Loflin from pursuing his worker’s
                     18                       compensation claims outside of the Debtor’s Bankruptcy Estate.
                     19         NOW, THEREFORE, Debtors and Loflin stipulate and agree as follows:
                     20

                     21

                     22

                     23

                     24

                     25

                     26   ///
                     27   ///
                     28   ///
  LEE HIGH, LTD.
 448 RIDGE STREET
RENO, NEVADA 89501
    (775) 324-1011

                                                                           2
                          Case 19-14796-mkn        Doc 1274      Entered 05/13/21 14:25:46         Page 3 of 3


                      1                                            AGREEMENT
                      2          Based upon the foregoing and other good and valuable consideration, the receipt and
                      3   sufficiency of which are acknowledged, Debtors and Loflin stipulate and agree as follows, subject
                      4   only to entry of an order by this Court approving this Stipulation:
                      5          1.      Debtors and Loflin have met and conferred and have agreed and stipulate that the
                      6   automatic stay pursuant to 11 U.S.C. § 362(a) shall be terminated for the purpose of allowing
                      7   Loflin to propound discovery on the Debtors to assist him with his claims against Kosey in the
                      8   State Court Case.
                      9          2.      Loflin’s claims against the Bankruptcy Estate are zero.
                     10          3.      Nothing in this Stipulation shall prevent Loflin from pursuing his worker’s
                     11   compensation claims outside of the Debtor’s Bankruptcy Estate.
                     12          IT IS SO STIPULATED.
                     13          DATED this 13th day of May, 2021.
                     14
                           LEE HIGH LTD.                                       FOX ROTHSCHILD, LLP
                     15

                     16
                           By: /s/ Elizabeth A. High, Esq.                     By: /s/ Brett A. Axelrod, Esq.
                     17       ELIZABETH A. HIGH, ESQ.                             BRETT A. AXELROD, ESQ.
                              Nevada Bar No. 10082                                Nevada Bar No. 5859
                     18       448 Ridge Street                                    1980 Festival Plaza Drive, Suite 700
                              Reno, Nevada 89501                                  Las Vegas, NV 89135
                     19       Telephone: (775) 324-1011                           Telephone: (702) 262-6899
                     20       Attorneys for Interested Party                      Attorneys for Debtors
                             Jefferson Loflin
                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  LEE HIGH, LTD.
 448 RIDGE STREET
RENO, NEVADA 89501
    (775) 324-1011

                                                                           3
